Citation Nr: 0321398	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  01-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenic 
reaction, paranoid type, currently rated 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from March 1942 to October 
1944.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The RO has sufficiently complied with the requirements of 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's service-connected schizophrenic reaction, 
paranoid type, is manifested by relevant psychiatric 
symptomatology including visual hallucinations and memory 
loss, and competent medical evidence indicates that this 
disability prevents him from maintaining gainful employment. 


CONCLUSIONS OF LAW

1.  The RO has sufficiently complied with the requirements of 
the Veterans Claims Assistance Act of 2000.

2.  The criteria for a 100 percent schedular rating for 
schizophrenic reaction, paranoid type, have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, including § 4.130, 
Diagnostic Code 9205 (2002).

3.  There is no legal entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disability (TDIU).  38 U.S.C.A. § 1114(j) 
(West 2002); 38 C.F.R. §§ 3.340(a), 4.16(a) (2002); 
VAOPGCPREC 6-99.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Considerations

Initially, the Board is satisfied that the RO has 
sufficiently met its required duties under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 114 
Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A; 
see also 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Board finds that the RO 
met its duties to notify in this case.  The veteran was 
provided adequate notice as to the evidence necessary to 
substantiate his claims, as well as the applicable laws and 
regulations, as indicated in the March 2000 rating decision, 
the April 2001 statement of the case, the April 2002 
supplemental statement of the case, and in letters from the 
RO.  The RO also attempted to inform the veteran of which 
evidence he was to provide to VA and which evidence the RO 
would attempt to obtain on his behalf, as noted in 
correspondence dated in November 1999, for example.  Further, 
the Board finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that the requisite evidence 
was associated with the claims file, noting that it contains 
the veteran's service medical records, and relevant post-
service medical treatment and/or evaluation records.  The 
veteran was also afforded a new VA psychiatric examination in 
April 2003. 

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing the 
veteran's claim on appeal in January 2003, the Board 
determined that additional evidentiary development was 
required, and so it undertook actions to further develop the 
evidence in this case.  This newly developed evidence has now 
been associated with the claims folder, namely the results of 
the April 2003 VA examination.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence without 
having to remand the case to the Agency of Original 
Jurisdiction (the RO) for initial consideration and without 
having to obtain the veteran's waiver.  In light of this 
precedent, the Board would typically have to remand the 
veteran's claims to the RO for a review as to whether all 
evidence needed to consider his claim has been obtained (and 
to conduct any additional VCAA notice and development as 
required), and for the issuance of a supplemental statement 
of the case (SSOC) regarding all evidence received since the 
last SSOC.  In this situation, however, the Board has decided 
to grant the veteran's claim for an increased rating for his 
service-connected psychiatric disability to the maximum 
available evaluation based upon this newly developed 
evidence.  As such, any perceived lack of notice or 
development as required under the VCAA for the veteran's 
claims, as well as any lack of procedural compliance with its 
requirements by the RO or the Board, should not be considered 
prejudicial to the veteran here.

The evidence for review in this case includes the results of 
an April 2003 VA psychiatric examination, as well as 
statements and argument submitted by the veteran and his 
representative.  In reaching its decision herein, the Board 
has carefully reviewed, considered and weighed the probative 
value of all of the relevant evidence of record.

Increased Rating Claim - Schizophrenic Reaction, Paranoid 
Type

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155.  Evaluation of 
a service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  For an increased rating claim, however, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking employment, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in his favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Under the Rating Schedule, a service-connected mental 
disorder is rated at 50 percent where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., the retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is for assignment 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A maximum 100 percent 
rating is assigned where there is total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  38 C.F.R. § 4.130.
At an April 2003 VA psychiatric examination, the veteran 
provided his medical and employment history.  He reported 
that he had not worked since 1969, when he began to have 
problems working in his job as an attorney.  He noted that he 
has always had trouble getting along with people, and makes a 
point of staying away from stressful situations, because he 
usually has trouble if he is under any stress.  He reported 
that he has never been married, and that he has lived in 
motels for years.  He indicated that he does not want to be 
around people, cannot be intimate with people, and does not 
have any close friends.  He reported that when he encounters 
any problem, such as something not working in the motel, he 
has trouble sleeping.  

On clinical evaluation, the examiner recorded that the 
veteran was able to communicate fair, but was sometimes vague 
in the descriptions of his symptoms.  He reported occasional 
visual hallucinations, but no auditory ones.  No 
inappropriate, obsessive or ritualistic behavior, nor 
impaired impulse control, was noted or reported.  There was 
no suicidal ideation, but some past thoughts reported of 
"taking revenge" on people.  The examiner observed that the 
veteran was oriented times three, and appeared to be able to 
maintain his personal hygiene and other basic activities of 
daily living.  His speech was coherent, logical and goal-
directed with no abnormal speech patterns.  He did report 
some short-term memory loss and sleep impairment.  There was 
no history of anxiety or panic attacks, but some depression.     

After this evaluation, the examiner diagnosed residual 
schizophrenia, assigned a Global Assessment of Functioning 
Scale score of 50, and opined that the veteran will not be 
able to hold a job because of his psychiatric illness.  He 
supplemented his report with a May 2003 addendum after review 
of the claims file, including the veteran's service history 
and post-service past psychiatric evaluations.  

In this case, the April 2003 VA examiner has specifically 
opined that the veteran cannot and has not been able to hold 
down a job because of his psychiatric illness.   In light of 
this uncontradicted and credible opinion, the Board must 
consider this information as competent medical evidence of 
the veteran's total occupational impairment, as required for 
a maximum 100 percent rating under 38 C.F.R. § 4.130.  The 
Board recognizes that the veteran may not display all of the 
symptomatology as noted under 38 C.F.R. § 4.130 for a 100 
percent rating for his service-connected psychiatric 
disability, but he does display some of the noted 
symptomatology, and via application of 38 C.F.R. § 4.7, finds 
that a 100 percent rating is appropriate. 

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence certainly does not preponderate against 
the claim, and in recognition of the aforementioned guiding 
principles and with the application of the benefit of the 
doubt rule, the Board finds that this claim should prevail.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Individual Unemployability

The veteran has also filed a claim for entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disability (TDIU).  As noted earlier, 
the Board has decided to award a 100 percent schedular 
evaluation for the veteran's service-connected psychiatric 
disability, based in large part upon an uncontroverted 
medical opinion that he cannot work because of it.

VA's Office of General Counsel has addressed the question of 
the consideration of a claim for TDIU where a total schedular 
rating is already in effect.  See VAOPGCPREC 6-99.  This 
opinion states that individual unemployability ratings were 
established by regulation in order to assist veterans who do 
not otherwise qualify for compensation at the rate provided 
in 38 U.S.C.A. § 1114(j) for total disability.  According to 
38 C.F.R. § 3.340(a)(2), total ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
evaluation or, with less disability where the requirements of 
38 C.F.R. § 4.16 are present.  Id.

A TDIU claim for a particular service-connected disability 
may not be considered, however, where a schedular 100 percent 
rating is already in effect.  Under the provisions of 38 
C.F.R. § 4.16(a), a total compensation rating based on 
individual unemployability may only be assigned where the 
veteran is not in receipt of a total schedular rating.  If a 
veteran is found to be totally disabled from a service-
connected disability under the applicable rating schedule, 
then the issue of entitlement to a total disability rating 
based on individual unemployability under 38 C.F.R. § 4.16(a) 
becomes moot.  VAOPGCPREC 6-99.

The Court has held that, in cases in which the law is 
dispositive of an issue, the claim should be denied due to a 
lack of entitlement to the benefit under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
in view of the fact that a 100 percent schedular rating is 
now being awarded for the veteran's service-connected 
psychiatric disability from the date of claim, the Board 
finds that the veteran's TDIU claim is moot. 

ORDER

Entitlement to a 100 percent evaluation for schizophrenic 
reaction, paranoid type, is granted.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU) is dismissed.




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

